Citation Nr: 1721289	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-18 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for inflammatory arthritis with positive human leukocyte antigen B-27 (HLA-B27), rated as 20 percent disabling prior to September 1, 2015 and 40 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his father
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran and his father testified before a hearing officer at the RO in February 2013.  The Veteran also testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 videoconference hearing.  Transcripts of both hearings are associated with the claims file. 

In November 2014 and May 2015 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the claims period, the Veteran's inflammatory arthritis with positive HLA-B27 manifests as an active process and most nearly approximates symptom combinations productive of definite impairment of health objectively supported by examination findings without incapacitating exacerbations, weight loss, anemia, or constitutional manifestations.  

2.  The Veteran's bilateral pes planus most nearly approximates moderate bilateral flatfeet without objective evidence of a marked deformity, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

3.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent, but not higher, for inflammatory arthritis with positive HLA-B27 throughout the claims period are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5009 (2016).

2.  The criteria for an initial rating in excess of 10 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276.

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA has also complied with the November 2014 and May 2015 remand orders of the Board.  In response to the Board's remands, the Veteran was provided a video conference hearing in April 2015 and updated records from VA medical facilities and the Social Security Administration (SSA) were obtained and added to the record.  The Veteran was also provided VA examinations to determine the current severity of his service-connected inflammatory arthritis and pes planus.  The case was then readjudicated in an October 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board. 


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).




Inflammatory Arthritis

Service connection for inflammatory arthritis with a positive HLA-B27 was granted in a September 2011 rating decision.  An initial 20 percent evaluation was assigned effective December 9, 2009.  In an October 2015 rating decision, an increased 40 percent evaluation was awarded effective September 1, 2015.  Thus, the Veteran is in receipt of a 20 percent rating prior to September 1, 2015 and a 40 percent rating thereafter.  He contends that an increased initial rating is warranted for the service-connected arthritis as his disability is productive of consistent swelling and pain of multiple joints with severe impairment to function. 

The Veteran's inflammatory arthritis is rated as 20 percent disabling prior to September 1, 2015 and 40 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5009, which provides that arthritis (other types) is rated by analogy to rheumatoid arthritis under Diagnostic Code 5002.  This diagnostic code provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5009 (2016). 

The Veteran's inflammatory arthritis is currently rated as an active process.  A 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002. 

Inflammatory arthritis may also be rated based on its chronic residuals.  Diagnostic Code 5002 permits evaluation based on limitation of motion or favorable or unfavorable ankylosis of specific joints affected, consistent with applicable rating criteria. Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the Code provides that the rating for active-process inflammatory arthritis cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

As a preliminary matter, the Board finds that rating the Veteran's inflammatory arthritis as an active process under Diagnostic Code 5002 is appropriate.  The Veteran has experienced consistent swelling and pain in various joints throughout the claims period (mainly the hands, fingers, and low back) and March 2010 and October 2011 VA X-rays confirmed joint involvement consistent with active inflammatory arthritis.  Clinical records document ongoing VA rheumatological treatment throughout the claims period beginning in March 2010 and the Veteran has also received regular intravenous infusions of Remicade, a biologic drug used to treat autoimmune disorders.  In December 2011, the Veteran's rheumatologist at the Philadelphia VA Medical Center (VAMC) specifically found that the Veteran "continues to have signs of disease activity."  A September 2015 VA examiner also found that the Veteran's inflammatory arthritis affects most of his major joints.  As the competent evidence, including the Veteran's own testimony at the February 2013 and April 2015 hearings, establishes that his service-connected inflammatory arthritis is an active and continuing disease with symptoms of joint pain and swelling, the Board finds that rating the condition as an active process rather than chronic residuals under Diagnostic Code 5002 is appropriate.  

After review of the evidence, the Board finds that a 40 percent rating for the Veteran's inflammatory arthritis as an active process is warranted throughout the claims period.  VAMC clinical records document the Veteran's ongoing symptoms of joint pain and swelling, particularly in the hands, fingers, and low back.  The Veteran has received regular VA rheumatology treatment for ankylosing spondylitis, inflammatory peripheral arthritis, and inflammatory back pain with sacroilitis since March 2010 and is prescribed regular infusions of Remicade every eight weeks.  Examining physicians, including the July 2010, October 2011, and September 2015 VA examiners, have objectively observed the Veteran's joint swelling, bony prominences, joint tenderness, and limited motion of several major joints.  Although there is no lay or medical evidence of exacerbations of inflammatory arthritis that are incapacitating, the lay and medical evidence establishes that the Veteran experiences symptom combinations productive of definite impairment of health objectively supported by examination findings throughout the claims period.  An initial 40 percent rating is therefore warranted for inflammatory arthritis as an active process throughout the claims period. 

The Board has considered whether a rating higher than 40 percent is appropriate at any time during the claims period, but finds that the Veteran's disability does not most nearly approximate the criteria associated with a 60 or 100 percent rating under Diagnostic Code 5002.  As noted above, there is no evidence of incapacitating exacerbations of symptoms at any time during the claims period.  The Veteran's disability manifests joint pain and swelling, but he has never reported or received treatment for actual incapacitation as a result of these symptoms.  Additionally, there is no evidence of weight loss or anemia; his weight has remained relatively stable and no diagnosis or laboratory findings of anemia are documented in the medical records.  The most recent VA examination, provided in September 2015, also clearly notes that the Veteran has not experienced weight loss, anemia, constitutional manifestations associated with any active joint involvement, or incapacitation due to the service-connected inflammatory arthritis.  

The Board therefore finds that the Veteran's disability most nearly approximates the criteria for a 40 percent rating, but not higher, and to this extent the claim is granted.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an initial rating in excess of 40 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.




Pes Planus

Service connection for bilateral pes planus was awarded in the September 2011 rating decision on appeal with an initial 10 percent evaluation assigned effective December 9, 2009.  The Veteran contends that an increased initial rating is warranted as his disability is productive of constant foot pain that requires him to limit his physical activity. 

The Veteran's bilateral foot disability is currently rated as 10 percent disabling under Diagnostic Code 5276 pertaining to acquired flatfoot.  Under this diagnostic code, moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

After review of the evidence of record, the Board finds that the Veteran's service-connected bilateral pes planus most nearly approximates a moderate flatfoot disability and the current 10 percent rating.  The Veteran testified in February 2013 and April 2015 that he experienced pain with use of his feet during activities such as walking and standing.  VA examinations throughout the claims period have demonstrated manifestations of the disability that are mild to moderate in nature; during the July 2010 VA examination, the Veteran manifested mild pain with manipulation of his feet and arches.  Physical examination also showed flatfeet with a mildly valgus Achilles tendon alignment.  Upon VA examination in September 2011, the Veteran had very minimal tenderness at the bilateral Achilles tendon insertions.  More recently, the Veteran was diagnosed with a minimal flat foot deformity by the September 2015 VA examiner.  The competent medical evidence consistently characterizes the Veteran's disability as "mild" or "minimal," but the Board notes that the Veteran has reported experiencing pain on exertion, impairment to activity, and increased symptoms with flare-ups.  The Board therefore finds that the Veteran's pes planus most nearly approximates a moderate bilateral flatfoot disability.  

As the Veteran's disability most nearly approximates moderate flatfeet, a rating in excess of 10 percent is not warranted at any time during the claims period.  None of the examining medical providers have noted objective evidence of marked deformity, and as noted above, the Veteran's pes planus and Achilles tendon dysfunction are consistently described as mild or minimal in severity.  The July 2011 and September 2015 VA examiners observed the presence of minimal calluses, but there was only mild pain on manipulation of the feet in July 2010 and no pain on manipulation at the July 2011 and September 2015 VA examinations.  The Veteran has not manifested any of the specific symptoms associated with pronounced flatfeet, and he has not pursued any specific treatment for his service-connected foot problems with any medical provider during the claims period.  As discussed above, the Board has considered the Veteran's reports of pain and flare-ups, but also notes that no medical provider or examiner has ever identified the presence of impairment or functional loss that indicates the disability is more than moderate in severity.  The September 2015 VA examiner also specifically recorded the Veteran's reports of flare-ups upon activity and mild weekly flares of foot pain, but no additional functional loss was observed with objective testing of the feet.  The Veteran's service-connected bilateral pes planus most nearly approximates moderate and an initial rating in excess of 10 percent is not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.




TDIU Claim

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran currently meets the schedular criteria for an award of TDIU.  He is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, as well as inflammatory arthritis, uveitis of the left eye with an associated scar, bilateral pes planus, and erectile dysfunction.  His combined evaluation for compensation is 90 percent.  Therefore, the Veteran satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) as he has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  

The Board finds that the Veteran is unemployable due to service-connected disabilities.  On his April 2011 formal claim for TDIU, he reported that he last worked full-time in January 2008 as a laborer and became too disabled to work in January 2009.   He completed high school, but only took approximately one semester of classes at an online university.  Treatment records from the VAMC show that the Veteran has an uneven work history since his separation from active duty service, working a combination of sedentary and physically demanding jobs.  Most recently, he worked on and off in construction and landscaping.  VA examinations and treatment records dated throughout the claims period show that the Veteran experiences functional loss associated with his inflammatory arthritis and pes planus and in July 2011, a VA examiner opined that the Veteran was "precluded from taking a job that would require significant physical activity."  The Veteran was also found to have no more than light perception in the left eye during an October 2015 VA examination and experiences occupational impairment related to his PTSD including thoughts of harming others.  Based on the Veteran's limited work history, education, and combined impairment of his physical and psychiatric disabilities, the Board finds that the Veteran is unable to work due to his service-connected conditions and the criteria for an award of TDIU are met and the claim is granted.  


ORDER

Entitlement to an initial rating of 40 percent, but not higher, for inflammatory arthritis with positive HLA-B27 throughout the claims period is granted.

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus is denied. 

Entitlement to TDIU is granted.


____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


